COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-07-315-CV





NELL YELDELL	APPELLANT



V.



DENTON CENTRAL	APPELLEE

APPRAISAL DISTRICT

------------



FROM THE 362ND DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On September 7, 2007, we notified Appellant Nell Yeldell that we were concerned this court may not have jurisdiction over this appeal because it appeared that her notice of appeal was not timely filed.  We stated that the appeal might be dismissed for want of jurisdiction unless Appellant or any party desiring to continue the appeal filed with the court a response showing grounds for continuing the appeal.  
See
 
Tex. R. App. P.
 42.3(a), 44.3.  Although Appellant filed a response, it does not show grounds for continuing the appeal.

On March 20, 2006, the trial court dismissed the underlying case pursuant to Texas Rule of Civil Procedure 165a.  
See
 
Tex. R. Civ. P.
 165a.  No postjudgment motion was filed to extend the appellate deadline; therefore, Appellant’s notice of appeal was due April 19, 2006.  
See
 
Tex. R. App. P. 26.1
(a)(1).  However, Appellant did not file her notice of appeal until August 31, 2007.

The time for filing a notice of appeal is jurisdictional in this court, and absent a timely-filed notice of appeal or extension request, we must dismiss the appeal.  
See 
Tex. R. App. P.
 
2, 25.1(b), 26.3; 
Verburgt v. Dorner, 
959 S.W.2d 615, 617 (Tex. 1997) (holding that once extension period has passed, a party can no longer invoke an appellate court’s jurisdiction).

Accordingly, we dismiss the appeal for want of jurisdiction.
 
 See
 
Tex. R. App. P.
 42.3(a), 43.2(f).  



PER CURIAM



PANEL D:  HOLMAN, GARDNER, and WALKER, JJ.

DELIVERED:  September 27, 2007

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.